Title: To Thomas Jefferson from Benjamin Henry Latrobe, 4 July 1806
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Philadelphia July 4h. 1806
                        
                        I had the favor of your letter of the 1st. of July yesterday evening & have immediately taken the necessary
                            steps to procure 6 Stonecutters,—but as this is the Anniversary of our Independence I have found it impossible to procure
                            the attention of anybody today. Tomorrow, I expect to be able to make sure
                            of as many as the city can spare. I have called the Master Stonecutters together, & have stated to them, that they must
                            assist me, otherwise I shall by advertisements offer irresistible terms to their Men.—I have a complaint which has
                            occasioned my Stay here, which I fear is in the Bladder. My Trunks have been in Baltimore for near Three weeks. I shall
                            come on myself in 4 days from hence. That time will be required to get the Men collected. 
                  In very great haste Yours most
                            faithfully
                        
                            B Henry Latrobe
                            
                        
                    